Citation Nr: 0029026	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a compression fracture at L1.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



INTRODUCTION

The veteran had active service from June 1991 to May 1996, to 
include in Southwest Asia from December 7, 1991 to December 
12, 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  

The Board remanded the matters on appeal in February 1999 in 
order to schedule the veteran for a requested personal 
hearing, and in order to provide him with a statement of the 
case pertinent to the matter of entitlement to service 
connection for sinusitis.  In a statement received in June 
1999, the veteran withdrew his request for a personal 
hearing.  See, e.g., 38 C.F.R. §§ 20.702(e), 20.704(e) 
(1999).  The RO issued the veteran a statement of the case on 
the sinusitis matter April 2, 2000.  The RO advised the 
veteran of the need to perfect an appeal with respect to such 
matter.  To the Board's knowledge, the veteran has not yet 
filed a substantive appeal and such matter is not within the 
Board's jurisdiction at this time.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).

The Board further notes that in a rating decision dated in 
March 2000, the RO denied the veteran's claims of entitlement 
to service connection for left shoulder pain and for 
breathing problems, neck pain and neurologic problems claimed 
as due to undiagnosed illness.  The RO notified the veteran 
of such determinations by letter dated April 19, 2000.  He 
has one year from that date in which to appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203, 20.302 (1999).

The matters of entitlement to service connection for a left 
knee disorder and for tinnitus are discussed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  The evidence shows right shoulder impairment in the form 
of motion limitation and discomfort residual to the veteran's 
in-service acromioclavicular joint separation.

2.  Residuals of a compression fracture are manifested by no 
more than a mild limitation of spinal motion with discomfort.  


CONCLUSIONS OF LAW

1.  Residuals of injury to the right shoulder were incurred 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a compression fracture at L1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In December 1992, the veteran was on leave skiing when he 
injured his right shoulder.  A service medical entry dated in 
January 1993 shows a diagnosis of right acromioclavicular 
separation.  Examination at that time revealed a painful but 
full range of motion with normal strength, no edema and no 
neurovascular impairment.  A service medical entry dated in 
August 1993 notes the veteran's complaints of back pain, 
between the shoulder blades, of one months' duration.  The 
veteran indicated the pain increased after an Airborne 
operation.  The impression was subscapular muscle 
tenderness/spasm.  In September 1994, the veteran again 
complained of pain; the impression was mild back strain.  One 
September record notes the veteran originally injured his 
back in a jump a year earlier.  Also noted was myofascial 
pain at the right scapular area as a trigger point.  The 
veteran's back complaints continued throughout 1994 and 1995.  
X-rays taken in March 1995 revealed mild degenerative changes 
in the thoracolumbar region and what was interpreted as 
either a developmental anterior wedging of T12 or a very mild 
post traumatic change.  Accompanying records note an old 
compression fracture.  The veteran underwent physical therapy 
for his back.  

A report of medical examination, dated in December 1995 and 
noted to be for purpose of Medical Evaluation Board (MEB) 
notes mild tenderness over the spine, specifically the 
interscapular region and L1 to L2, with a full range of 
motion and normal strength.  Also noted was a history of 
lumbar compression fracture and a history of chronic left 
knee pain.  The report of MEB, dated in January 1996, notes 
an L1 compression fracture with pain syndrome, and more 
specifically sets out chronic mid and low back pain status 
post compression fracture at L1 without neuropathy.

In a rating decision dated in August 1996, the RO established 
service connection and assigned a 10 percent evaluation for 
residuals of a compression fracture at L1 with mid-low back 
pain and degenerative changes, effective May 29, 1996.

In a statement received in January 1997, the veteran argued a 
higher evaluation for his back was warranted due to pain with 
motion and weekly problems with back spasm.

A private medical record, dated in May 1997, includes dorso-
lumbar motion studies and shows the veteran's flexion, 
extension, bilateral rotation and bilateral lateral flexion 
to be normal, with pain.

In August 1997, the veteran presented for a VA examination.  
X-rays revealed normal lumbar and thoracic spines.  The 
veteran complained of discomfort with bending or lifting, or 
with sitting for more than 10 minutes.  He indicated his back 
would hurt after work and had to give up activities such as 
football.  He complained of muscle tension and spasm.  The 
veteran also reported injury to his right shoulder and 
complained of problems with stiffness in the cold or when 
working overhead.  He demonstrated right shoulder abduction 
from zero to 180 degrees when using both arms; the examiner 
noted the motion range was diminished when the veteran was 
using one arm and did not have the benefits of distraction.  
Internal and external rotation was from zero to 90 degrees.  
He was nontender to palpation of the spine.  He had forward 
flexion to 90 degrees, back extension to 20 degrees, lateral 
rotation to 35 degrees and lateral flexion to 40 degrees.  

In August 1997 the pertinent diagnoses were status post 
compression fracture at L1 with discomfort, a mild decreased 
range of motion, a loss of activities; a normal thoracic 
spine; and status post acromioclavicular separation of the 
right shoulder with discomfort; the examiner commented there 
was insufficient evidence to make a diagnosis of an acute or 
chronic disorder.

The veteran has submitted a statement from his private 
physician D.K., M.D., dated in May 1999.  Dr. D.K. noted that 
the veteran had participated in a lot of aggressive 
activities while in the military, to include parachute 
jumping, and incurred a compression fracture at L1.  Dr. D.K. 
noted definite tenderness in the midline and paravertebral 
muscles at the base of the cervical spine and into the 
superior angles of the scapulae and trapezoid areas, into the 
infrascapular area.  Dr. D.K. stated the veteran was 
uncomfortable at the extremes of motion, but that there was 
not severe limitation of motion.  There was no tenderness 
around the subacromial space or acromioclavicular joint or 
findings suggestive of shoulder pathology.  Dr. D.K. 
summarized that the veteran had a little residual from his 
lumbar compression fracture and possible some additional 
lower back condition that may be contributing to such, i.e., 
degenerative disc disease.

In September 1999, the veteran presented for a VA 
examination.  The examiner was unable to review the veteran's 
service medical records.  That examiner noted the veteran's 
history of an in-service compression fracture after a 
parachute jump, followed by intermittent back discomfort and 
current back spasm that tended to occur on a daily basis.  
The veteran denied medication for his back problems but 
reported that massage therapy or a chiropractic visit would 
relieve symptoms for a short period of time.  The examiner 
also noted a history of right shoulder separation in 1993, 
with subsequent intermittent sharp pain on rotational 
movement but without other difficulty and requiring no 
medication.

Examination of the right shoulder in September 1999 revealed 
no heat, swelling, redness, deformity or tenderness.  The 
veteran had abduction from zero to 180, anterior flexion from 
zero to 180, internal rotation from zero to 50, external 
rotation from zero to 90 and extension from zero to 45 
degrees.  There was no evidence of weakness, instability or 
incoordination.  Examination of the thoracic spine showed no 
deformity and no tenderness.  Examination of the lumbosacral 
spine revealed tenderness.  The veteran had flexion from zero 
to 95 degrees, extension and lateral flexion to 30 degrees 
and normal thoracic rotational movement.  There was no 
evidence of pain with motion, instability or incoordination.  

In September 1999 the examiner concluded there was a history 
of a compression fracture at T11 without residual 
abnormality; reports of intermittent muscle spasm, without 
finding of functional abnormality on clinical examination; 
and a history of right shoulder separation with a reduction 
in internal rotation of 40 degrees and normal x-rays.  The 
examiner opined there was no residual deformity of the 
thoracic spine.

Service Connection

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Board is satisfied that all relevant and available facts 
have been properly developed in this case.  

The facts surrounding the veteran's in-service shoulder 
injury are not in dispute:  Service records clearly document 
an acromioclavicular tear.  Although the service discharge 
examination does not indicate any residuals from such 
shoulder injury, both post-service VA examinations document 
some measure of right shoulder motion limitation.  Moreover, 
although the first VA examiner noted a lesser degree of 
motion limitation with distraction, both VA examiners 
attributed the manifestations of motion limitation and 
discomfort as residual to the veteran's in-service right 
shoulder injury.  As such, service connection for residuals 
of a right shoulder injury is granted.


Rating Evaluation

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Analysis

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107.

The veteran is currently in receipt of a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion of the lumbar spine.  
Slight limitation is evaluated as 10 percent disabling; 
moderate limitation is evaluated as 20 percent disabling and 
severe limitation is evaluated as 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  

Service records are consistent in noting mild degeneration or 
mild tenderness pertinent to the veteran's back, without note 
of objective evidence of spasm and without specific notation 
relevant to motion limitation.  Private records in May 1997 
indicate a full range of spinal motion.  The August 1997 VA 
examiner noted only a mild limitation of motion.  Dr. D.K. 
specifically stated the veteran's loss of spinal motion was 
not severe.  Finally, the September 1999 VA examiner noted no 
evidence to support the veteran's complaints of spasm, noted 
the absence of thoracic spine deformity and noted no other 
abnormality residual to the veteran's compression fracture.  
Such findings do not support assignment of an evaluation in 
excess of 10 percent under Diagnostic Code 5292.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  For instance, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999), which contemplates disability arising from residuals 
of a vertebral fracture, would not result in a higher rating.  
Under that code, with cord involvement, bedridden or 
requiring long leg braces, a 100 percent disability rating is 
assigned.  Without cord involvement; abnormal mobility 
requiring neck brace (jury mast), a 60 percent disability 
rating is assigned.  In other cases, rating is in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  The veteran is 
clearly not bedridden and does not require braces and the 
medical evidence of record specifically rules out a deformity 
to warrant assignment of an additional 10 percent rating.

Also, 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999) provides 
for assignment of a 20 percent evaluation where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  As noted, 
there is no objective evidence of muscle spasm in this case, 
nor is there evidence of a unilateral loss of spinal motion.  
One private medical record does indicate the possibility that 
the veteran has disc disease contributing to his complaints 
of back discomfort.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999) pertains to intervertebral disc syndrome and provides 
that a 10 percent evaluation is assigned for mild symptoms.  
To warrant a higher evaluation of 20 percent evaluation there 
must be moderate symptoms and recurring attacks.  The veteran 
in this case is not service connected for degenerative disc 
disease of the spine, rather, for residuals of a compression 
fracture.  Service and post-service record clearly 
demonstrate the absence of neurologic involvement from the 
service injury and therefore Diagnostic Code 5293 is not for 
application.  There is no other diagnostic code under which 
the veteran would warrant assignment of a higher evaluation 
based on service-related spinal disability. 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Board has considered the above, however, despite the 
veteran's complaints of pain and discomfort, the post-service 
medical evidence is consistent in noting the absence of 
factors enumerated under 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
veteran's complaint of discomfort with activities has not 
been shown to result in additional motion limitation.  He 
reports taking no medication for his back and indicates he 
obtains relief with massage and chiropractic treatment.  The 
medical evidence shows no gait disturbance, no weakness, no 
fatigue, no swelling and no deformity attributable to the 
spine.  As such, application of 38 C.F.R. §§ 4.40, 4.45, 4.59 
does not result in a higher rating.


This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence 
demonstrates residuals of a compression fracture are 
manifested by no more than a mild limitation of spinal motion 
with discomfort.  As such, the veteran's claim for a higher 
rating is denied.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to disability evaluation to include 
those relevant to the spine.  He has also been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  In denying the claim, the Board has 
considered all the evidence, to include the service medical 
records and the records of post-service medical treatment to 
date consistent with the Court's decision in Fenderson.  The 
record does not show that he was entitled to an evaluation in 
excess of the current 10 percent for any period since the 
effective date of the grant of service connection.


ORDER

Service connection for residuals of a right shoulder injury 
is granted.

An evaluation in excess of 10 percent for service-connected 
residuals of a compression fracture at L1 is denied.


REMAND

In this case service records reflect the veteran's exposure 
to hazardous noise during active duty.  He has since 
complained of ringing in his ears.  The claims file is absent 
medical assessment of whether the veteran has tinnitus and, 
if so, whether such is related to service.  Although the 
veteran failed to report for examinations scheduled in 
September 1999, a review of the circumstances reveals that 
the veteran was ill, had a familial obligation, and/or was on 
vacation in connection with some scheduled audiologic 
examination appointments.  Thus, a further attempt at 
audiologic examination is warranted.

Pertinent to the left knee, the Board notes that at discharge 
from service the veteran complained of occasional popping of 
the left knee with activity.  He has since argued that he 
experiences cold sensitivity and discomfort to the left knee 
with activities.  In August 1997, a VA examiner found 
insufficient evidence to diagnosis an acute or chronic left 
knee disorder.  The veteran's private physician, D.K., M.D., 
noted that examination of the left knee revealed joint line 
tenderness and a catch-and-pop on circumductive-type 
maneuvers, and indicated a suspicion that the veteran had a 
torn lateral meniscus in the left knee.  The September 1999 
VA examination revealed chondromalacia of the left knee.  
None of the medical professionals have provided an opinion as 
to whether a diagnosed left knee disability is likely related 
to the veteran's period of service.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title. Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).  

In this case, further examinations are warranted in order to 
address etiology questions raised by the record.

Accordingly, the case is returned for the following:

1.  The RO should advise the veteran he 
has the right to submit additional 
evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should schedule the veteran 
for VA audiologic and orthopedic 
examinations.  The claims folder and a 
separate copy of this remand MUST be made 
available to the examiners for review 
before the examination.  

The audiologic examiner is requested to 
confirm or refute whether the veteran has 
tinnitus and to state the likelihood that 
such is related to noise exposure or 
other incident of the veteran's service.

The orthopedic examiner is requested to 
identify the nature of any existing left 
knee disability, clearly stating the 
appropriate diagnosis/diagnoses, and to 
provide an opinion as to whether any 
identified left knee disability is 
related to in-service complaints relevant 
to the left knee.

3.  The veteran is advised VA regulations 
provide that when entitlement or 
continued entitlement to a VA benefit 
cannot be established or confirmed 
without a current VA examination or re-
examination and a claimant, without good 
cause, fails to report for such 
examination, or re-examination, such 
claim may be denied.  38 C.F.R. § 3.655 
(1999).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to service 
connection for tinnitus and for a left 
knee disorder.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

